Citation Nr: 0737761	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04 -42 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of an in-
service injury, to include degenerative disc disease of the 
cervical spine.

2.  Entitlement to service connection for residuals of an in-
service injury, to include degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in December 2003.

The veteran and his spouse provided testimony before a 
Hearing Officer at the VARO in February 2005; a transcript is 
of record.

The veteran and his spouse provided testimony before one of 
the undersigned Veterans Law Judges at a Travel Board hearing 
at the VARO in February 2005; a partial transcript is of 
record.  Because the entire hearing could not be transcribed 
due to poor recording quality, the veteran was offered and 
accepted the opportunity to have another hearing.  
Accordingly, the case was remanded by the Board in December 
2006 so that another hearing could be conducted.  The veteran 
and his spouse then provided testimony before another 
Veterans Law Judge, one of the signatories below, at a Travel 
Board hearing at the VARO in May 2007; a transcript is of 
record.

At both Travel Board hearings, the veteran provided 
additional documentation, as to which he included a waiver of 
initial VARO consideration.  


FINDINGS OF FACT

1.  The competent and probative medical evidence is at least 
in approximate balance as to whether the veteran currently 
has a cervical disability, to include degenerative disc 
disease, that is due to in-service injury.

2.  The competent and probative medical evidence is at least 
in approximate balance as to whether the veteran currently 
has a lumbar disability, to include degenerative disc 
disease, that is due to in-service injury.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a cervical disability including degenerative 
disc disease was incurred as result of injury of active 
military service origin.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that a lumbar disability including degenerative 
disc disease was incurred as result of injury of active 
military service origin.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  In view of the grant 
herein as to the issues of entitlement to service connection 
sought by the veteran, there is no need for further 
discussion of notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases such as arthritis become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence.  More recently, the U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms, see, e.g., Jandreau v. Nicholson, No. 07-7029, slip 
op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. Nicholson, 
supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence," Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

III.  Factual Background and Analysis

In his claim filed in 2003, the veteran reported that he was 
involved in two accidents in service which resulted in injury 
to his neck and low back.  Specifically, he reports that he 
fell off a tank on one occasion; and in the other incident he 
was driving the tank and lost control, which resulted in his 
being banged and bounced around therein.  He listed a number 
of physicians who had seen him for his back problems, 
commencing with one who evaluated him for his employer, Ford 
Motor Co., in May 1970, soon after his separation from 
service.

The veteran's service medical records (SMRs) are not 
productive of information with regard to the alleged back and 
neck injuries.  His DD Form 214 confirms that the veteran was 
in Germany and assigned to a unit in which he was a tank 
commander.

The veteran has submitted copies of two letters dated in 
September and October 1969 and sent to him when he was in 
service.  The letter from his sister and her family notes 
that another person had called her to tell her of his near 
accident with the tank, and joked about whether he had 
received a medal for getting it under control.  

The other letter is signed by F, who remarked that he was 
glad that he had gotten out of his runaway tank all right, 
and that he was right to have tried to stop it.   The letter 
writer (apparently the veteran's father), who apparently is 
familiar with tanks or trucks, indicated the proper way to 
slow down something like that, e.g., "never take anything 
out of gear on a down grade, it will only get faster.  Cut 
the switch or fuel off, and hunt a soft place to land.  The 
motor holds you back". 

Clinical reports are in the file from May 1970, when the 
veteran was seen by his company doctor for complaints of pain 
in his back.  He wanted an X-ray of the back and said it had 
started hurting two weeks before, without trauma.  He wanted 
his employer's physicians to care for him, and was not 
pleased to be referred to a private physician.  In June 1971, 
he was seen for complaints of pain in the left shoulder 
radiating into the neck, without precipitant injury.  He had 
been working on the line 11 hours a day.  Clinical reports 
reflect that in 1978 and 1979 he had complaints relating to 
the shoulder and neck, as well as the low back.  Range of 
motion of the lumbar spine was restricted by 40 percent in 
May 1979, and there was spasticity of the paravertebral 
muscles.  He still had pain in the right arm even after 
cervical traction.

A Social Security Administration (SSA) decision is of record 
which cites numerous post-service clinical reports relating 
to the veteran's various disabilities.  Contained therein are 
summaries of the submitted clinical findings from J.M.R., 
M.D., showing low back pain with muscle spasms from 1978 to 
1995 as well as pain in the left shoulder.  A computerized 
tomography (CT) scan in March 1984 showed midline herniated 
discs at L-4/L-5 and L-5/S-1.  

Also of record is an SSA report with a notation that the 
veteran had been hospitalized in 1990 for low back pain and 
was found to have acute lumbosacral radiculopathy with a 
ruptured/herniated intervertebral lumbar disc between L-4 and 
L-5.  Other physicians had seen him for neck and back 
complaints, and he had undergone lumbar surgery in January 
1999.  Citing his having been seen by Dr. R in 1996, SSA 
concluded, in pertinent part, that for the purposes of work-
related benefits, the current back problems were a 
continuation of prior back problems.  The veteran noted that, 
because of absent evidence of a work-related injury, his SSA 
claim had been denied.  The premise is confirmed in the SSA 
order, dated in January 1985 to the effect that "the Board 
orders (his) claim superimposed upon pre-existing lumbosacral 
sprain."

The veteran and his wife have testified on several occasions 
as to his in-service injuries and post-service complaints, 
symptoms, and treatments.  In general, he has indicated that 
he was the driver of a M60A1 tank and part of his job was to 
perform maintenance on it.  The tank had a storage box 
containing tools.  It was a lever-type which was always 
frozen up, and to get it open, he had to stand up on the box 
to kick open the latch.  On one such occasion his boot had 
glanced off and, when both feet went out from under him, he 
fell and landed on his back.  


The second incident was one in which he was driving a tank 
and lost control.  He pulled off the road to slow the vehicle 
down, but there was a lot of bumping around before he got it 
stopped.  At the time his tank commander was injured and 
required surgery.  He said he was banged up, but given the 
circumstances he just did not complain about it.  In the 
second instance, he said that the seat had actually gone down 
from underneath him; when he finally pulled back towards the 
road, he hit the cutoff switch.  He has testified that he was 
seen for his back problems within several weeks of separation 
from service, having started to work right away so he could 
buy a vehicle.  He referred to his letters from his father 
and sister referring to these incidents after he had told 
them of the injuries.

On VA examination in March 2005, his history was recorded by 
the examiner as including no documented back injury in 
service; having had back pain while working at Ford; negative 
X-rays for a period of time before degenerative changes were 
noted; and the fact that he had been considered disabled 
since 1990.  The examiner felt that absent in-service injury, 
his degenerative disc disease had occurred many years after 
service and it was likely due to a "naturally occurring 
degenerative disk disease problem."

An opinion is also of record from Y.J.S., M.D., dated in 
August 2006.  He indicated that he had been treating the 
veteran for some time.  The major symptom was pain in his 
lower back, neck, shoulder, and arms.  He had undergone a 
laminectomy at
L-4 and L-5 in 1991.  He also suffered from weakness in his 
arms, attributed to herniated discs in the cervical area at 
C-5/C-6 and C-6/C-7.  Surgery for the cervical problem had 
been recommended.

Dr S went on to say: 

In treating (the veteran) over the years, 
he explained to me that he had fallen 
onto his back from an Army tank while 
serving in Germany in 1968-1970.  He has 
told me that he had no history of back 
pain prior to serving in the Army.  He 
explained that as early as the summer of 
1970 he was not able to lie on his 
stomach to sleep due to pain in his neck 
and shoulders that radiated to his arms.

Taking into consideration his history of 
pain in these two areas, it is my opinion 
that this is a direct result of a fall 
from a high place such as a tank, falling 
on his back resulting in lower back 
injury and causing a whiplash effect to 
cervical discs.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although we have an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, although the veteran's SMRs do not confirm the 
two vehicular incidents, his own repeated testimony, both in 
hearings and in clinical settings, has been consistent and 
credible.  It is also confirmed both by his wife's testimony 
and the copies of letters contemporaneous to the in-service 
incidents from his family members writing back to him in 
response to his clearly having told them about the pertinent 
events.  The Board finds that there is ample credible and 
competent evidence that he hurt his back in the tank 
incidents in service, and will proceed on that basis.  

The clinical evidence, including from his employers, SSA, and 
others have shown substantial chronicity since that time.  
The clinical records in the file include the initial post-
service complaints of back pain, which were within two months 
after separation from service.  From then to the present, he 
had clearly suffered deterioration to the point of serious 
difficulties, having required surgery on his lumbar spine and 
having had a recommendation to have more in the cervical 
area.  

The disability decision by SSA determined that the veteran 
had manifestations of back problems which consistently 
reflected pre-existing back problems at work.  Some inference 
might be drawn as to in-service origin therefrom, since he 
started working within days of his separation from service.  
However, although clinical references were contained in the 
SSA decision, there was no specific finding that the pre-
existing back problem was of service origin.  Thus, 
notwithstanding the veteran's argument to the contrary, the 
SSA finding is not particularly helpful in the equitable 
resolution of this case.

However, from the VA standpoint, given that there was an in-
service trauma and there is current back and neck disability, 
the only remaining issue is whether there is a supportable 
nexus between the in-service incidents and his current 
complaints.  In that regard, one physician has discounted his 
having had an in-service injury, and accordingly concluded 
that the current problems are unrelated to service.  

Another opinion is also of record, from a physician who has 
treated the veteran for some time and, accepting the history 
of in-service back injury(ies), as does the Board, finds that 
the current problems are consistent with such injury, and 
that there is a causal/etiological association between the 
in-service incidents and his current cervical and lumbar 
disabilities.  

Thus, as to the ultimate question of whether the veteran's 
current cervical and lumbar degenerative disc disease may be 
attributed to an in-service onset, the evidence in that 
regard is such, including the above-cited opinion, as to 
raise a reasonable doubt.  The evidence does not clearly 
preponderate in favor of the veteran, nor does it clearly 
preponderate against him..  In view of the foregoing, the 
Board will exercise its discretion to find that the evidence 
is in relative equipoise and conclude that the claim for 
service connection for residuals of in-service injury, to 
include degenerative disc disease of the cervical and lumbar 
spine, may be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.




ORDER

Service connection for residuals of an in-service injury, to 
include degenerative disc disease of the cervical spine, is 
granted.

Service connection for residuals of an in-service injury, to 
include degenerative disc disease of the lumbar spine, is 
granted.



___________________________			  
__________________________
               C. MASON				                M. 
SABULSKY
          Veterans Law Judge					  Veterans 
Law Judge
    Board of Veterans' Appeals			       Board of 
Veterans' Appeals



_________________________
A.J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


